J-A11041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA          :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
    DENNIS PAUL HUDGENS                   :
                                          :
                     Appellant            :     No. 576 WDA 2020

      Appeal from the Judgment of Sentence Entered November 19, 2019
     In the Court of Common Pleas of Clearfield County Criminal Division at
                       No(s): CP-17-CR-0000032-2019


BEFORE: McLAUGHLIN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                  FILED: DECEMBER 15, 2021

       Dennis Paul Hudgens (Appellant) appeals from the judgment of

sentence1 entered in the Court of Common Pleas of Clearfield County after a

jury trial, at which Appellant was convicted of fifty counts of possession of

child pornography and one count of criminal conspiracy.2 Because the trial

court erred in denying suppression, we reverse the suppression order and

vacate the judgment of sentence.      We hold that the search warrant’s “all

persons present” (or APP) clause was unconstitutional because the warrant


1 Appellant’s brief asserts that the present appeal is from denial of post-
sentence motions and suppression. Appellant’s Brief at 2-3. We remind
counsel that the appeal arises from the judgment of sentence.          See
Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001)
(en banc).

2 18 Pa.C.S. §§ 6312(d) and 903. Appellant was initially charged with
dissemination of child pornography, 18 Pa.C.S. § 6312(c), but the
Commonwealth withdrew that charge at the outset of trial.
J-A11041-21



lacked particularized facts to justify a search of “all persons present,” and the

search of Appellant and his tent was improper.

       The trial court provided the following summary:

       The investigation began when the Pennsylvania State Police
       believed that they had obtained child pornography from a file
       sharing site; this led the police to obtain a warrant for the IP
       address which possessed the child pornography. Verizon shared
       information that the IP address was linked to the address of [the
       Residence], Frenchville, Pennsylvania, where [Appellant] and [a]
       co-defendant resided.[3]      Based on that information, the
       Pennsylvania State Police obtained a warrant to search the
       property for all computer hardware and software, cell phones,
       tablets, and storage devices.

             On December 20, 2018, the police [sent a team of six people
       to] execute[ ] a search warrant upon the property.[4] While police
       were on the property, they discovered [Appellant’s] tent located
       roughly twenty yards from the house, between the driveway and
       a shed. The tent had an extension cord running to it from the
       house, and the officers could hear a heater running inside.
       Officers approached the tent and asked [Appellant] to come
       outside and speak with them. After [Appellant] was outside the
       tent, Trooper Brown cleared the tent to ensure no one else was
       inside. He then asked [Appellant] to speak with him in his vehicle.

3 Anthony Terrizzi lived at the Residence, and Terrizzi entered a guilty plea as
to over one hundred counts of charges related to the production and
distribution of child pornography. See CP-17-CR-0000031-2019 and CP-17-
CR-0000718-2019. Terrizzi has committed crimes of sexual violence in the
past. See Commonwealth v. Terrizzi, 502 A.2d 711, 712 (Pa. Super. 1985)
(remanding for guidelines departure explanation in sentence for rape and
burglary). Terrizzi had lived at the Residence for two years. Appellant
contends that he came to be staying in a tent in the yard at the Residence at
some point in November, although the Residence’s owner testified to her belief
that he began staying in the tent at some point in late September. Appellant’s
Brief at 12-13. Appellant disputes the trial court’s assertion that he lived at
the Residence. Id. at 14.

4   See N.T. Suppression, 8/5/19, at 8.


                                      -2-
J-A11041-21


     [Appellant] was patted down prior to being placed in the officer’s
     vehicle for the interview. During the pat down, an officer felt an
     object in the front pants pocket of [Appellant’s] pants, which
     [Appellant] removed for the troopers. The object, an SD card
     used to store media, was then retained by police. Throughout the
     execution of the search warrant, troopers received multiple items,
     which were then placed into evidence.

           As a result of the search warrant, thousands of images and
     videos were discovered on the items found during the search. On
     December 21, 2018, the Pennsylvania State Police filed a
     complaint against [Appellant] charging him with fifty counts of
     possession of child pornography, one count of dissemination of
     child pornography, and one count of criminal use of a
     communication facility. [Appellant] filed an omnibus pre-trial
     motion on July 22, 2019. Within that motion was a request to
     suppress the search warrant and the search of the tent and
     [Appellant’s] body. After argument by counsel, the motion was
     denied. On August 12, 2019, the Commonwealth amended the
     information against [Appellant] to include one count of criminal
     conspiracy to possess child pornography.

            [Appellant] proceeded to a two day jury trial. On August
     13, 2019, prior to the beginning of the trial, the Commonwealth
     withdrew one count of dissemination of child pornography and one
     count of criminal use of a communication facility. At trial,
     [Appellant] was found guilty of all fifty counts of possession of
     child pornography and one count of criminal conspiracy to possess
     child pornography. On November 19, 2019, following a pre-
     sentence investigation being completed, [the trial court]
     sentenced [Appellant] to an aggregate term of thirty to sixty years
     of incarceration. [Appellant] filed a timely post-sentence motion,
     which was denied after reviewing argument and briefs by counsel.

           A Notice of Appeal was filed on May 29, 2020. Following
     [the trial court’s order, Appellant timely filed a statement per
     Pa.R.A.P. 1925(b)] on June 22, 2020[.]




                                    -3-
J-A11041-21



Trial Ct. Op., 12/10/20, at 1-3. Appellant filed the present timely appeal and

complied with Pa.R.A.P. 1925(b).5

      Appellant raises the following issues for our review:

      I. Whether the trial court erred by denying [Appellant’s] motion
      to suppress evidence, where police officers did not have sufficient
      cause to search [Appellant’s] person.

            A. Whether [Appellant] was a person to be searched under
            the search warrant issued for the [Residence.]

            B. Whether police officers had reason to believe that
            criminal activity was afoot and that Appellant was armed
            and dangerous in performing [a] pat-down search of
            Appellant.

            C. Whether the Commonwealth articulated a rationale for
            whether the searching officer believed the micro-SD card in
            Appellant’s pocket was a weapon or contraband.

      II. Whether the trial court erred by denying [Appellant’s] motion
      to suppress evidence, where police did not have sufficient cause
      to search the tent being occupied by [Appellant] as the same was
      beyond the scope of the search warrant.

      III. Whether sufficient evidence was presented at trial to support
      convictions for fifty (50) counts of possession of child pornography
      and criminal conspiracy.

      IV. Whether Appellant’s convictions . . . were against the weight
      of the evidence.



5 Appellant filed a post-sentence motion on December 2, 2019, six days after
sentence was imposed. The trial court denied his motion on May 5, 2020, and
Appellant filed his notice of appeal on May 29th. (The time for consideration
for his motion was extended by motion pursuant to Pa.R.Crim.P. 720(B)(3)(b),
and by virtue of the orders of court extending deadlines during the COVID-19
pandemic.) He filed his Statement of Matters Complained of on Appeal on
June 22nd, following the June 3rd order of the trial court.


                                     -4-
J-A11041-21


         V. Whether the [trial court] erred by allowing the Commonwealth
         to, over defense counsel’s objection, admit into evidence and
         publish to the jury inflammatory photographs and video
         containing child pornography.

         VI. Whether the [trial court] erred by allowing the Commonwealth
         to present inflammatory evidence of Appellant’s incarceration.

Appellant’s Brief at 7-9 (some subheadings omitted). Because we reverse as

to Appellant’s motion to suppress his search, we do not reach issues three

through six.

         We review suppression decisions to determine “whether the suppression

court’s factual findings are supported by the record and whether the legal

conclusions drawn from those facts are correct.” Commonwealth v. Jones,

988 A.2d 649, 654 (Pa. 2010).

    I.     The Warrant

         Appellant argues that the trial court erred in denying suppression

because there was not sufficient cause to search his person.6 First, he argues

that the search of his person was improper, as he was not a person to be

searched under the warrant.          Appellant’s Brief at 24-30.      He cites

Commonwealth v. Wilson, 631 A.2d 1356, 1358 (Pa. Super. 1993), and




6 Appellant also argues that police lacked sufficient cause to search the tent;
we need not reach that issue, as we reverse on Appellant’s argument as to
probable cause to search his person. Once officers became aware that the
tent was effectively a separate residence, given that the APP clause in the
search warrant was faulty and did not describe the tent despite the fact that
officers knew it was there prior to the warrant’s execution, the proper course
of events would have been to seek a warrant to search the tent.


                                      -5-
J-A11041-21



some related cases for the proposition that “all persons present” warrants are

disfavored.7

        The Commonwealth points out that “all persons present” warrants have

been upheld in situations involving narcotics sales. Commonwealth’s Brief at

10-12. The Commonwealth claims that “[t]he basis of the warrant was child

pornography being uploaded at the IP address associated with the residence,

which creates a direct nexus between all of the people present and the

probable cause for the warrant.” Commonwealth’s Brief at 11.

        The trial court cites Commonwealth v. Graciani, 554 A.2d 560 (Pa.

Super. 1989), for the proposition that where the type of evidence sought is

easily concealed on the body, “all persons present” searches have been

upheld.8 Trial Ct. Op. at 4 (unnumbered).

7 “Pennsylvania law requires that every search warrant ‘name with
particularity the person or place to be searched,’ [and] ‘all persons present
warrants’ are not favored.” Wilson, 631 A.2d at 1358 (citations omitted).

8   There is some doubt as to Graciani’s continued viability.

        The continued vitality of Graciani, however, is questionable. “By
        allowing ‘all persons' search warrants even when it was probable
        that they would authorize searches of ‘innocent third parties,’
        Graciani clearly abandoned the De Simone standard, which
        requires probable cause as to every person likely to be present.”
        Guadarrama, 128 F.Supp.2d at 1210 (emphasis in original).
        Subsequent to Graciani, however, the Pennsylvania Superior
        Court returned to De Simone, holding that “all persons warrants”
        “are only permissible when the affidavit of probable cause
        contains sufficient facts to justify a search of everyone found on
        the premises.” Commonwealth v. Wilson, 429 Pa. Super. 197,
        631 A.2d 1356, 1358 (1993). In Wilson, although the warrant
        did not authorize an “all persons” search, the affidavit requested


                                      -6-
J-A11041-21



      “All persons present” warrants are “only permissible when the affidavit

of probable cause contains sufficient facts to justify a search of everyone found

on the premises.” Wilson, 631 A.2d at 1358 (citation omitted). The United

States Supreme Court has expressly declined to address the validity of such

a warrant.     See Ybarra v. Illinois, 444 U.S. 85, 92 n.4 (1979)

(“Consequently, we need not consider situations where the warrant itself

authorizes the search of unnamed persons in a place and is supported by

probable cause to believe that persons who will be in the place at the time of

the search will be in possession of illegal drugs.”).

      The search warrant contained the following provision:

      I also respectfully request the authority to search any vehicle or
      vehicles or the body of any person or persons which are present
      at the time the search warrant is executed or which may arrive on
      the property during the course of the execution of the search
      warrant. This is requested due to the size and portability of many
      of today’s storage media devices.

Application for Search Warrant, 12/19/18, at 2.         The provision went on to

discuss the relatively small size of data storage options (such as the micro SD



      such a warrant. The court discussed “all persons” warrants,
      however, because it concluded that the affidavit was insufficient
      to support such a warrant in any event. Thus, the fact that an “all
      persons” warrant had not issued in Wilson does not undermine
      the court's discussion of such warrants.

Church of Universal Love & Music v. Fayette Cty., 892 F.Supp.2d 736,
745 n.4 (W.D. Pa. 2012); see also United States v. Guadarrama, 128
F.Supp.2d 1202, 1209 (E.D. Wis. 2001) (noting this Court’s seeming
abandonment of State v. De Simone, 60 N.J. 319, 288 A.2d 849 (1972) in
Graciani, and our subsequent return to the De Simone factors in Wilson.)


                                      -7-
J-A11041-21



card at issue here) and included a photograph of an SD card, a micro SD card,

a small USB drive, and a smartphone. Id.

     “[O]ur constitution prioritizes the protection of privacy rights caused by

the unreasonable search above the need to present incriminating evidence in

court and to assist law enforcement efforts.” Commonwealth v. Alexander,

243 A.3d 177, 204 (Pa. 2020) (Pennsylvania’s Constitution provides broader

privacy protections than its federal counterpart). Search warrants must name

and describe with particularity the persons or places to be searched.

Pa.R.Crim.P. 205(A)(3).    “Because Pennsylvania law requires that every

search warrant ‘name with particularity the person or place to be searched,’ .

. . ‘all persons present warrants’ are not favored.” Wilson, 631 A.2d at 1358

(citation omitted). APP warrants are “only permissible when the affidavit of

probable cause contains sufficient facts to justify a search of everyone found

on the premises.” Id.

     An early case from the Supreme Court of New Jersey provided a map

for our courts’ analysis of APP warrants. In State v. De Simone, 288 A.2d

849 (N.J. 1972), that Court upheld denial of suppression where an APP

warrant for an automobile was issued in an investigation of illegal sale of

lottery slips. The Court described the warrant as “in our view, unassailable”

as to its demonstration of probable cause. Id. at 851. After pointing out the

diminished expectation of privacy that applies to automobiles, id., the De

Simone court then reviewed the law of other jurisdictions on APP warrants

and concluded that such warrants may support searches of unnamed parties

                                    -8-
J-A11041-21



where “based upon probable cause to believe such person, whether driver or

passenger, would be involved in the criminal operation, and that presence in

the car at the place of the criminal rendezvous satisfied the requirement for

specificity in the Fourth Amendment.” Id. at 854.9

      Although our courts initially adhered to De Simone’s analysis, other

jurisdictions have observed some inconsistency in that adherence, as

discussed infra.

             [T]hough generally disfavored, an “all persons present”
      warrant would be deemed constitutional when the totality of the
      circumstances established a sufficient nexus between the persons
      to be searched, the location, and the criminal activity suspected.
      In [Commonwealth v.] Heidelberg, [535 A.2d 611 (Pa. Super.
      1987),] we found a sufficient nexus to justify issuance of an “all
      persons present” warrant based upon the fact cocaine sales had
      been observed between the occupant and other persons at the
      house within twenty-four hours of the application for the warrant,
      a large quantity of cocaine was believed to be kept at the house,
      the place to be searched was a private residence, and the crime
      suspected involved contraband which could easily be hidden on
      the body. 369 Pa. Super. at 407, 535 A.2d at 615. We reasoned
      that the likelihood that anyone present at the time of the
      execution of the warrant might be involved in the cocaine
      distribution or be willing to hide evidence of the operation on their
      person was sufficient to justify issuance of an “all persons present”
      warrant.


9 “A majority of state and federal courts addressing the issue have followed
De Simone's pronouncement that an ‘all persons’ warrant is constitutional if
the information given the issuer established probable cause to believe that all
persons on the premises at the time of the search are involved in the criminal
activity . . . [o]therwise stated, such a warrant is authorized only if ‘the
supporting affidavit establishes probable cause that evidence of illegal activity
will be found upon every person likely to fall within the warrant's scope at the
time of execution.’” Church of Universal Love & Music v. Fayette Cty.,
892 F.Supp.2d 736, 744 (W.D. Pa. 2012).


                                      -9-
J-A11041-21



Graciani, 554 A.2d at 562 (some citations omitted). To summarize: four

factors in Heidelberg justified the use of an otherwise-disfavored APP

warrant.   The recent (within 24 hours) cocaine sale, the suspected large

quantity of cocaine, the fact that the search target was a private residence,

and the fact that the contraband in question is easily concealed on one’s

person led the Heidelberg court to uphold the issuance of an APP warrant.

     In Heidelberg, this Court observed two strains of thought on APP

warrants, and elected to join the majority of jurisdictions at that point who

had eschewed a blanket ban on such warrants and instead adopted a case-

by-case approach, guided by an analysis of whether the terms of the warrant

were “justified under the particular circumstances present when the warrant

issued.” Heidelberg, 535 A.2d at 612. “So long as there is good reason to

suspect or believe that anyone present at the anticipated event will probably

be a participant, presence becomes the descriptive fact satisfying the aim of

the Fourth Amendment.” Id. at 613 (quoting De Simone, 288 A.2d at 850).

“The evil of the general warrant is thereby negated.” De Simone, 288 A.2d

at 850.

     In Wilson, cited supra, this Court reversed denial of suppression where

police applied for an APP warrant but received a warrant without the APP

clause. Wilson, 631 A.2d at 1358. The defendant, a Robert Wilson, was not

a named “party to be searched” under the warrant, although two others with

the last name Wilson were. This Court concluded that “the affidavit failed to

contain facts sufficient to support the issuance of a warrant to search all

                                   - 10 -
J-A11041-21



persons present” and therefore, in searching the defendant, “[t]he police in

this case also acted beyond the authority of their warrant.” Id. at 1358, 1359.

      Other jurisdictions have similarly articulated the conditions under which

the otherwise-disfavored APP warrant may be used. For instance, a recent

opinion from Maryland observed that the applicable law was sparse. Eusebio

v. State, 225 A.3d 507, 528 (Md. Ct. Spec. App. 2020) (“Maryland's appellate

jurisprudence regarding all-persons-present warrants appears to be limited to

dicta in one case . . . .”) (citation omitted). The court described its approach

as being informed by De Simone, and explained that an APP warrant is

permissible where “the information supplied the magistrate supports the

conclusion that it is probable anyone in the described place when the warrant

is executed is involved in the criminal activity in such a way as to have

evidence thereof on his person.” Id. (citation omitted). “In short, the all-

persons-present warrant withstands constitutional scrutiny because the judge

who issues it makes a probable-cause determination for all persons subject to

search, even if they are identifiable only ‘by physical nexus to the on-going

criminal event itself.’” Id. (citation omitted).

      In 2001, when the Eastern District of Wisconsin surveyed other

jurisdictions’ approaches to APP warrants, it designated De Simone as the

leading case representing the majority approach. Guadarrama, 128 F. Supp.

2d. 1207-08 & n.7 (surveying state and federal decisions on APP warrants).

Under that approach, APP warrants comply with the Fourth Amendment “only

if the supporting affidavit establishes probable cause that evidence of illegal

                                     - 11 -
J-A11041-21



activity will be found upon every person likely to fall within the warrant's

scope.” Id. at 1207 (emphasis in original).

      New York courts apply the following factors in evaluating the

permissibility of APP warrants: “the character of the premises, the nature of

the illegal activity believed to be conducted at the location, the number and

behavior of the persons present at the time of day or night when the sought

warrant was proposed to be executed, and whether persons unconnected with

the illicit activity had been observed at the premises.” People v. Mothersell,

926 N.E.2d 1219, 1224 (N.Y. 2010) (APP warrant is faulty where its sole

justification is the deponent’s assertion that it is “not uncommon that persons

found in the subject residence could reasonably be expected to conceal

cocaine.”). “The essential object of the searching examination required of the

reviewing magistrate . . . is to guard against the authorization of a dragnet

likely to include the innocent, a danger that would otherwise routinely be

courted in issuing all-persons-present warrants.” Id. (citation omitted). New

York courts subject APP warrant applications to serious scrutiny to ensure that

such warrants will only issue when the applicant provides “a showing of facts

from which it can be inferred that it is substantially probable that any persons

present at the warrant's execution will have the sought evidence of crime upon

them.” Id. at 1225.

      Washington state courts apply the law similarly. In State v. Carter,

901 P.2d 335 (Wash. Ct. App. 1995), the court found fault with an APP warrant

based on an informant’s report that they had been inside the location, where

                                     - 12 -
J-A11041-21



they observed the sale and use of rock cocaine by numerous unknown

individuals. Id. at 336. The court reasoned that, although the informant’s

account “supports the conclusion that some persons on the premises are

engaged in illegal activity, it does not support the conclusion that only illegal

conduct occurs on the site, and that therefore any person present is likely to

be” involved in such conduct. Id. at 339 (citation omitted).

      A recent opinion from the District Court for the Middle District of

Tennessee provides a useful summary. It explains that “courts have taken

two approaches to ‘all persons’ clauses in search warrants” and outlines those

approaches as follows:

      The minority view (the “Georgia approach”) was set forth by the
      Georgia Court of Appeals. State v. Cochran, 217 S.E.2d 181,
      183 (Ga. Ct. App. 1975). In Cochran, police obtained a warrant
      to search for “illegal drugs and narcotics” in “automobiles, on
      persons and in two buildings located on the premises and curtilage
      … known as the Sunshine Club.” Id. at 182. Police stopped a car
      leaving the club, searched a passenger of the car, and found an
      illegal drug. Id. Affirming the trial court’s suppression of the
      evidence, the Court of Appeals stated that the warrant was a
      “general warrant” as applied to Cochran, violating the particularity
      requirement of the Fourth Amendment, because “he was neither
      listed by name specifically nor described generally, and no
      additional indicia of probable cause were provided at the scene of
      the search.” Id. at 183 (citing Willis v. State, 177 S.E.2d 487
      (Ga. Ct. App. 1970) (describing a warrant that authorizes the
      search of “all persons” as a void general warrant)). At least three
      other state courts have followed this approach. Johantgen v.
      Commonwealth, 571 S.W.2d 110, 112 (Ky. Ct. App. 1978)
      (holding that a warrant that allowed search of “any other person
      believed to be involved in the illegal use of, possession of, or
      trafficking in controlled substances” at a residence is an
      unconstitutional general warrant); Peavy v. State, 336 So.2d
      199, 202 (Ala. Ct. Crim. App. 1976) (holding that a warrant
      allowing the search of “each and every person in or near said

                                     - 13 -
J-A11041-21


     mobile home” where controlled narcotics were being sold was an
     unconstitutional general warrant); Crossland v. State, 266 P.2d
     649, 651–52 (Ok. Crim. Ct. App. 1954) (holding that a warrant
     allowing the search of “each and every person” at a house
     constitutes an unconstitutional general warrant).

United States v. Utley, 3:17-CR-00173-1, 2018 WL 2020838, at *2 (M.D.

Tenn. May 1, 2018).

     The court went on to describe De Simone as the leading case

expressing the majority approach. After outlining De Simone’s reasoning,

the court continued:

            Multiple state jurisdictions have followed the New Jersey
     approach. See People v. Johnson, 805 P.2d 1156, 1160 (Co.
     Ct. App. 1990) (search upheld based on an eight-page affidavit
     showing particular facts that everybody going to a residence was
     involved in the delivery, cooking, or buying of illegal narcotics)
     (collecting cases).     The common thread in these cases is
     allegations that everyone at a location is involved in the illegal
     activity. For example, in Commonwealth v. Smith, 348 N.E.2d
     101 (Mass. 1976), the Massachusetts Supreme Court, in denying
     a motion to suppress when there was constant traffic of heroin
     buyers coming into a residence, found that it is only in “special
     circumstances such as those shown in the affidavit here will a
     search warrant aimed principally at the premises also be held to
     include validly the search of any person present.” 348 N.E. 2d at
     103. The Minnesota Supreme Court upheld a nighttime search for
     illegal liquor of a house that was used as an after-hours bar,
     finding that there “was little likelihood that anyone would be in the
     house but to participate in the after [ ] hours revelry.” State v.
     Hinkel, 365 N.W.2d 774, 776 (Minn. 1985).


United States v. Utley, 3:17-CR-00173-1, 2018 WL 2020838, at *2 (M.D.

Tenn. May 1, 2018). The Utley court went on to apply De Simone, which

has been adopted by the Fourth Circuit. Id. at *3. We observe that courts

following De Simone are likely to consider an APP warrant as permissible


                                    - 14 -
J-A11041-21



where the illegal activity being investigated so permeates the location to be

searched that most persons not involved in such activity would find it noxious

to linger there.   In the absence of such pervasive illegal activity, an APP

warrant faces grim prospects under De Simone.10

      If the contraband at issue here were distributed as cocaine is distributed,

and if the affidavit of probable cause (or APC) documented many incidents of

distribution rather than one, then this case would arguably fit within the

Heidelberg/Graciani/Abbott line of cases following New Jersey’s approach

in approving APP warrants at hubs of illegal activity. There are residential

buildings that are effectively surreptitious storefronts for retail drug

distribution and/or use.11   However, the internet has become the primary

distribution point for the contraband at issue here, which is images of child

sexual abuse (“CSA images”).12



10 In U.S. v. Abbott, 574 F.3d 203 (2009), the Third Circuit quoted the
Supreme Court’s requirement that a search “be supported by probable cause
particularized with respect to that person,” and held that “a warrant may
authorize the search of all persons present if there is probable cause to believe
that a premises is dedicated to criminal activity.” Abbott, 574 F.3d at 212.

11 For instance, the social ubiquity of the word “crack house” speaks to the
prevalence of this concept. A building so described is no longer solely or
primarily a residence, though it is not uncommon for people to reside there.

12 Although the statute (and therefore this Court) sometimes uses the word
“pornography” in describing what happened here, we observe the distinction
between media depicting consensual sexual behavior between adults who
have also consented to creation of that media and what happened here, which
is recorded abuse of children. Wishful thinking on the part of some abusers
does not render it otherwise, just as wishful thinking does not transform an


                                     - 15 -
J-A11041-21



      Our laws’ general antipathy toward APP warrants yields in discrete

situations in which the APC establishes probable cause to believe that the

location to be searched is effectively a manufacturing, distribution, or retail

hub for narcotics sales. Where the target is a house that has been established

to be effectively a narcotics store, this makes sense. The APC at issue in this

matter does not establish that there was probable cause to believe any such

thing of the Residence.

      Rather, approximately two months prior to submission of the affidavit

of probable cause, the investigating officers were “able to locate” a single

upload of CSA images. Application for Search Warrant, 12/19/18, at 9. They

then tracked the IP address of the computer that made the upload, and

through the internet service provider, matched the IP address to a particular

location: the Residence. That is not enough to establish probable cause to

believe that the location is dedicated to the illegal activity of distributing CSA

images, such that anyone present at execution of the search would almost

certainly be involved in that activity.13




assault into sex. Context, and consent, matter (and of course, children cannot
consent to being assaulted by adults).

13 A more analogous scenario would be where the affidavit of probable cause
established a reason to believe that CSA images were being created at a
location to be searched. Then, it would be hard to imagine that any adult at
the location could be entirely unaware of the criminal uses to which the
location was put.


                                      - 16 -
J-A11041-21



      The trial court explains its denial of suppression by emphasizing that the

evidence would likely be small and easily hidden, as in the drug cases analyzed

supra, and then by stating the following:

      The right to search [Appellant] was requested and granted in the
      warrant obtained by the Pennsylvania State Police. Because the
      warrant was valid, the officers did not need any other sufficient
      cause to search [Appellant].

Trial Ct. Op. at 5 (unpaginated).14 This is incorrect. Ybarra makes clear that

“[w]here the standard is probable cause, a search or seizure of a person must

be supported by probable cause particularized with respect to that person.”

Ybarra, 444 U.S. at 91.15 The Ybarra Court goes on: “[t]his requirement

cannot be undercut or avoided by simply pointing to the fact that

coincidentally there exists probable cause to search or seize another or to

search the premises where the person may happen to be.” Id.16 Likewise,


14Likewise, the Commonwealth argues, erroneously, from the validity of the
warrant: “Did the trial court properly deny Appellant’s motion to suppress
evidence, where [the police] searched Appellant pursuant to a valid search
warrant?” Commonwealth’s Brief at 1.

15 Even in Ybarra, the Supreme Court acknowledged that the contraband that
was the search’s object, heroin, is easily hidden on one’s person; the Court
nevertheless concluded that individualized probable cause provides “the best
compromise that has been found for accommodating the often opposing
interests in safeguarding citizens from rash and unreasonable interferences
with privacy and in seeking to give fair leeway for enforcing the law in the
community's protection.” Id. at 95–96 (citation, quotation marks, and
brackets omitted).

16“The issue on appeal is not whether the search warrant was facially invalid,
but whether it was supported by probable cause with respect to all persons
present.” Abbott, 574 F.3d at 212.


                                    - 17 -
J-A11041-21



the Commonwealth’s assertion that the single upload “creates a direct nexus

between all of the people present and the probable cause for the warrant”

makes no sense.    Commonwealth’s Brief at 11.      The Commonwealth then

quotes Graciani, describing how the nexus police established “render[ed] the

probability of [searched parties’] culpable participation in the crime

suspected sufficient to warrant a search of their person to prevent the

destruction or concealment of evidence of the crime suspected.” Graciani,

554 A.2d at 563. That is precisely what did not happen here.

      Because Ybarra makes clear that a valid warrant does not render

constitutional all searches conducted in association with the warrant’s

execution, we cannot endorse the trial court’s reliance on the validity of the

underlying warrant.   Nor can its observation that one of the Heidelberg

factors, the small size of contraband, was present render the search

constitutional.17 Even under the protections of the Fourth Amendment, our

inquiry must be more particularized than that. If a valid warrant were the

beginning and end of the inquiry, much of our decisional law on suppression

would be unnecessary.

      What do police need to do to establish a nexus between the criminal

activity they have uncovered and the location to be searched, such that an

APP warrant is appropriate?    In Abbott, it was sufficient that the affiant

“stated that in his experience, ‘defendants [ ] frequently sell and stash

17The Residence is a private residence, and thus another factor recited in
Heidelberg was present as well.


                                    - 18 -
J-A11041-21



narcotics from inside a location’” in tandem with information about a series of

controlled buys, in which the dealer at least once entered the house to obtain

narcotics to complete the sale. Abbott, 574 F.3d at 204, 212.

      Here, we must conclude that the trial court reached a legally incorrect

conclusion, as it predicated its suppression ruling on the premise that the

validity of the warrant must, perforce, render the APP clause valid as well.

However, under Ybarra, probable cause must be particularized with respect

to each person who is subjected to a search. Ybarra, 444 U.S. at 91.

      If the APC supporting the warrant had established cause to believe that

the Residence was primarily a site for the production or exchange of CSA

images, the analysis would likely differ. However, it did not, nor did it attempt

to, establish such a thing. Rather, it established one incident of file sharing

on one connected device. This is not enough to establish “probable cause to

believe [that any] person [onsite] would be involved in the criminal operation,

and that presence . . . satisfied the requirement for specificity in the Fourth

Amendment.” De Simone, 288 A.2d at 854. In fact, the two-months-old,

isolated single upload which forms the basis for the warrant suggests the

opposite.

      To conclude otherwise would undervalue the analysis of the vast

majority of jurisdictions that have considered challenges to APP warrants,

would constitute a major departure from our precedent (which follows De

Simone), and would deprecate our Supreme Court’s recent reminder that




                                     - 19 -
J-A11041-21



Pennsylvania’s Constitution provides broader privacy protections than the

Fourth Amendment. Alexander, 243 A.3d at 204.

      Neither the trial court nor the Commonwealth has advanced any

alternative theory by which the search might be permitted, as both relied on

the argument that because the warrant was valid as to the Residence, the APP

provision must be valid and therefore any search of any person present would

be valid too. Buildings do not have constitutional rights; people do. This is

why the Supreme Court emphasizes particularized probable cause as to each

individual who is subjected to a search of their person by law enforcement.

The Commonwealth is correct in pointing out that Pennsylvania courts have

upheld APP warrants where the APC establishes reasonable suspicion that the

location is effectively a retail hub for drugs. See, e.g., Commonwealth v.

Johnson, 880 A.2d 678 (Pa. Super. 2005), wherein this Court upheld denial

of suppression. An APP warrant was issued where a confidential informant

purchased narcotics, and observed several others using or selling narcotics,

at a particular location, and other informants told police that several drug

dealers used the location to sell drugs.18 Id. at 681. The Johnson court

noted that the narcotics in question are easily hidden on the body, but they


18  In an apparently unrelated case also captioned Commonwealth v.
Johnson, this Court approved denial of suppression and specified that
warrants to search particular named parties are distinguishable from APP
warrants. Commonwealth v. Johnson, 33 A.3d 122, 125 n.5 (Pa. Super.
2011) (“We note that the cases cited by Johnson in support of his claim involve
‘all persons present’ warrants, and as such are distinguishable and
inapplicable on that basis alone.”).


                                    - 20 -
J-A11041-21



also noted that police watched the location in question in response to the

informants’ reports, and observed heavy traffic there.     Id.   None of these

factors are present in this case save the size of the contraband.

      The founders of this nation abhorred the general warrant, and took pains

to prevent such a legal device from taking root in the country they created.

The same is true of this Commonwealth and its founders. “[T]he historical

background of Article 1, Section 8 . . . establishes that the purpose underlying

Article 1, Section 8 was to protect persons from unreasonable searches and

seizures conducted pursuant to general warrants.”         Commonwealth v.

Waltson, 724 A.2d 289, 291 (Pa. 1998) (citation omitted).

      The constitutions of Pennsylvania and the United States must always

concern us more than any one person or act, no matter how abhorrent the act

or alarming the individual.    Because we conclude that the police had no

particularized cause to search Appellant, we must reverse the trial court’s

conclusion as to the propriety of the search.

      Further, even if the warrant was appropriate as approved, it cannot

justify the search of Appellant.   One intercepted download or upload two

months prior does not provide probable cause to search a person in a tent in

a yard adjacent to where the intercepted transmission occurred, two months

later. Because APP warrants are disfavored and have long been so, we will

not interpret the latitude of intrusive power granted by such warrants in an

overbroad manner. Our courts will not permit any warrant to be misused to

allow ancillary searches unsupported by particularized probable cause.

                                     - 21 -
J-A11041-21



Where, as here, there is no realistic connection between the probable cause

supporting the warrant’s issuance and the search in question, suppression is

required.

      Police testimony established that they elected to search Appellant

because it was cold on the morning of December 20th, when the warrant was

executed. See N.T. Suppression at 7, 12-14. The officers wanted to interview

Appellant, and because of the cold weather, they elected to interview

Appellant in a police car.    Thus, officer safety dictated that Appellant be

subjected to a Terry patdown.19 Id. at 12-14.

      Police executing a search warrant for drugs at a residence may not

perform a patdown for weapons on anyone merely present on the premises.

In re J.V., 762 A.2d 376, 382 (Pa. Super. 2000) (“mere presence during the

execution of a search warrant is insufficient ground, in and of itself, for a




19 See Terry v. Ohio, 392 U.S. 1, 20 (1968); Commonwealth v. Hicks, 253
A.2d 276, 279 (Pa. 1969) (when conditions warrant, police may “conduct a
limited search of an individual's outer clothing in an attempt to discover the
presence of weapons which may be used to endanger the safety of police or
others.”) (citation omitted). “To validate a Terry frisk, the police officer must
be able to articulate specific facts from which he reasonably inferred that the
individual was armed and dangerous.” Commonwealth v. Gray, 896 A.2d
601, 606 (Pa. Super. 2006) (reversing denial of suppression where customer
in a store subject to a police raid was nervous and sweating, which does not
establish basis for patdown). “We reject the Commonwealth's suggestion that
Gray subjected himself to a Terry frisk by virtue of his presence on the
premises during the execution of a search warrant for drugs . . . police
executing a search warrant for drugs at a residence may not perform a pat-
down for weapons on anyone merely present on the premises.” Id. at 606
(citations omitted).


                                     - 22 -
J-A11041-21



protective pat-down” (citations omitted)). Compare, for instance, the facts

of a recent case from our Supreme Court:

      The [APC] reflects that police officers responded to an anonymous
      911 call reporting shots fired in a particular apartment in
      Pittsburgh during the early morning hours of November 23, 2014.
      They approached the apartment and smelled burning marijuana
      coming from inside and could hear people moving. Fearing
      someone might be shot or injured, the officers knocked and
      announced their presence but received no answer for several
      minutes. Then, a woman answered and the officers detained her
      and four other individuals following a protective sweep, during
      which they also discovered in plain view two bricks of heroin on a
      shelf and three stolen firearms hidden together above a hot water
      tank. All five individuals were placed under arrest and, during a
      search incident to arrest, two cell phones each were recovered
      from appellant and another man. After the officers obtained a
      warrant to search the apartment several hours later, they
      executed it and discovered an additional 717 stamp bags of heroin
      and three more cell phones from the living room. And, on March
      31, 2015, over four months after the initial search and discovery
      of this sizable stash of drugs and firearms in the apartment, the
      officers sought and obtained a search warrant for appellant's two
      cell phones.

Commonwealth v. Johnson, 240 A.3d 575, 580 (Pa. 2020).              The Court

reversed denial of suppression, concluding that the law requires “some specific

nexus between the items to be [searched and] seized and the suspected crime

committed” and “review of the [APC] reveals no such link.” Id. at 587-88

(quotation and citation omitted).        “Stated more plainly, where law

enforcement seeks to search a person's cell phone based on the person's mere

proximity to illegal contraband, some link sufficient to connect the two must

be provided in the affidavit of probable cause.” Id. at 587.




                                    - 23 -
J-A11041-21



           If police were permitted to obtain APP warrants without having

documented “sufficient facts to justify a search of everyone found on the

premises” then the rule of In re J.V. and many cases like it would be

practically nullified.    Just as our constitutions ought never be regarded as

“technicalities,” their protections cannot be circumvented simply by requesting

certain magic words in the warrant application. In contrasting the facts here

with those in cases where APP warrants are constitutional, we observe that

there is no substitute for shoe-leather.

     II.     The Tent

           In his second issue raised on appeal, Appellant argues that the search

of his tent and the evidence recovered therefrom should have been

suppressed, since the tent was not described in the warrant and the

investigating officers had insufficient cause to search the tent.      Appellant’s

Brief at 35-37. The Commonwealth concedes that “[h]ad [police] been aware

of Appellant or his tent, they would have been required to list it on the search

warrant.” Commonwealth’s Brief at 3.20 The Commonwealth argues “during

their initial surveillance of the residence, officers could not see the tent. Based

on this fact, the police could not have reasonably included this additional area

in their search warrant’s affidavit . . . .” Id. at 9. In fact, police testimony

established their awareness, in advance of the search, of both Appellant and


20 The trial court agrees: “If the officers had known about the tent, they would
have been required to list it in the property description . . .”. Trial Ct. Op. at
6.


                                        - 24 -
J-A11041-21



the tent in which he was residing. See N.T. Suppression at 9 (“Prior to going

to the tent we actually got word from the corporal who was interviewing at a

different location that somebody was living in the tent in the backyard.”). 21

      The investigating officers initiated the tent search by “knocking” and

announcing that they had a search warrant. Thus, it is plain that they were

not relying on any alternative grounds for the tent search. Further, there is

no indication that Appellant was present in the house when the upload that

initiated this investigation was made, several months before the search.22

There is no indication that Appellant had access to the internet, such that the

IP address associated with the upload should have been associated with the

tent in any way. Thus there is no nexus between the tent and the purpose of

this investigation.




21 It appears that Corporal Novak spoke with the landowner prior to the
search. See N.T. Trial, 8/13/19, at 57. Another of the officers who
participated in the search testified that “I believe there was information that
somebody was living in the tent in the back yard, so we proceeded to go check
the tent.” Id. at 65. Corporal Novak spoke with the landowner, who was
aware of Appellant’s presence in the backyard tent. “I talked to her initially
at the . . . police department. And then I believe later on when we went back
to the residence to get [Terrizzi], I spoke to [her] again.” Id. at 89. So the
notion that police first realized there was a tent in the yard when they
searched the house is simply false, as established by the testimony of several
Commonwealth witnesses.

22Although the initial upload would not likely be considered stale, it was not
particularly fresh either. See, e.g., Commonwealth v. Hoppert, 39 A.3d
358, 363 (Pa. Super. 2012) (warrant based on receipt of CSA images
approximately six months prior to search, under the circumstances, did not
render warrant stale).


                                     - 25 -
J-A11041-21



      Other courts have recognized that tents, where they have attributes of

a dwelling, are entitled to protection against unreasonable searches and

seizures. See U.S. v. Gooch, 6 F.3d 673 (9th Cir. 1993) (Fourth Amendment

protects people rather than places, and camper who pitched a tent at a public

campground had a reasonable expectation of privacy); LaDuke v. Castillo,

455 F. Supp. 209 (E.D. Wash. 1978) (immigration agent violated farmworker's

reasonable expectation of privacy in his tent); People v. Schafer, 946 P.2d

938 (Colo. 1997) (reasonable expectation of privacy in a tent which he pitched

on publicly accessible vacant land); Rolling v. State, 695 So. 2d 278 (Fla.

1997), reh'g denied, (June 12, 1997), cert. denied, 522 U.S. 984 (1997)

(trespasser who pitched a tent on land owned by a public university had a

reasonable expectation of privacy in the tent, though search was justified by

exigent circumstances); Kelley v. State, 245 S.E.2d 872 (Ga. App. 1978)

(court found protection against unreasonable searches and seizures applied

to a tent which had attributes of a dwelling though it was pitched on land not

belonging to the individuals claiming protection); People v. Livermore, 9

Mich. App. 47, 155 N.W.2d 711 (1967) (in “indecency” investigation of same-

sex couple, their tent was the equivalent of a private residence despite being

located at a public campground).23     Appellant was not “camping” in the



23 “In most [cases where courts decline to find a privacy interest in a tent],
the person who sought protection under the Fourth Amendment was a
trespasser.” 66 A.L.R.5th 373 (Originally published in 1999) (citations
omitted). Here, the landowner’s testimony established that Appellant was not


                                    - 26 -
J-A11041-21



conventional sense of the term; circumstances established by Commonwealth

testimony at the suppression hearing make clear that he was living in the

tent, just as the officers conducting the search had been forewarned.

Unhoused people, too, enjoy constitutional protections, even when living in

humbling circumstances.     As established above, the warrant’s APP clause

cannot support the tent search just as it cannot support the search of

Appellant’s person. The Commonwealth’s own acknowledgement that “if” it

had known about the tent, it would have had to describe it in the warrant,

combined with Commonwealth testimony that the officers conducting the

search were informed, prior to the search, that a person was residing in the

tent in the backyard, establish the infirmity of the tent search.24

      Because the warrant should never have been issued with an APP clause,

and because any arguable nexus between Appellant’s person and the crimes

under investigation was woefully insufficient, we must reverse.         See

Commonwealth v. Torres, 177 A.3d 263, 272 (Pa. Super. 2017) (where no

nexus between the crimes under investigation and search, denial of




a trespasser; rather, he had permission to live in the tent in the backyard.
N.T. Trial, 8/13/19, at 53-54.

24The tent search was conducted pursuant to the search warrant.        N.T.
Suppression at 16.


                                     - 27 -
J-A11041-21



suppression reversed).25 The search of his person and his abode, and any

poisonous fruits thereof, must be suppressed.

      Judgment of sentence vacated.       Suppression order reversed.   Case

remanded for proceedings consistent with this memorandum.        Jurisdiction

relinquished.

      Judge King Concurs in the Result.

      Judge McLaughlin files a Dissenting Memorandum Statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2021




25 We further note that, although Appellant had some computer equipment in
his tent, he reports that prior to the search, an officer asked him if he had
WiFi in the tent and he said no. N.T. Suppression at 30. The testimony was
unrebutted. Id.


                                   - 28 -